DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 10/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 4, 7, 12 and 19 are amended in Applicant’s response.  Claims 1-20 remain pending.

Claim Objections
Claim 12 is objected to for the following informalities.  Regarding lines 1-3 “training…a machine-learning algorithm” and “producing a trained machine-learning algorithm” appear to refer to the same machine-learning algorithm; therefore “producing a machine-learning algorithm” can be recited as “producing the machine-learning algorithm”.  Lines 10-11 recite “…wherein each data structure produced for a given interval of time, wherein training further includes…”  The phrasing may be missing “is” between “structure” and “produced”.  Line 11 recites “training the machine-learning data” but based on the preceding phrasing of the claim it appears this should recite “algorithm” rather than “data”.  In the “continuously” step, there appears to be a misplaced hyphen….”trained-machine learning algorithm” should be “trained machine-second” rather than “seconded”.

Response to Amendments/Arguments
Applicant argues claims 1-11 and 19-20 as amended now obviate the 35 U.S.C. 101 rejection and represent a practical application of any alleged abstract idea.  Examiner respectfully disagrees.  Applicant’s claims, similar to the ineligible claims at issue in SAP America v. InvestPic (Fed. Cir. 2018) describing an abstract idea of selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis, focus on particular calculations of collected data (e.g., in claim 19…generate a sales pattern from transaction data wherein each sales pattern includes in part total distribution of quantity of items purchased by customer across product categories; generate tabulations from transaction data wherein the tabulations include in part total value of transactions of a customer for a period of time; process an algorithm with the sales pattern, transaction data, and tabulations and output a classification of “defector” or “non-defector”) without any particular implementation other than “by a computer” (e.g., in claim 19…a processing device having a processor) which according to the courts cannot confer patentability (see TLI Communications referencing Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1371-72 (Fed. Cir. 2015) citing Alice, 134 S. Ct. at 2359) “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”).  The recited “data structure” serves to indicate the generated sales pattern information is stored by the processing device which further conveys no more 
Applicant argues Lahav does not disclose the claims as amended.  Examiner agrees Lahav does not describe all of the particularly claimed elements with respect to the sales pattern from transaction data and also does not describe all of the particularly claimed elements with respect to the tabulations from the transaction data and therefore does not describe using all of the particularly claimed elements with respect to the sales pattern and tabulations for input to arrive at the defector and non-defector classifications.  
The particularly claimed elements of a sales pattern from transaction data include: 
a total distribution of a quantity of items purchased by the given customer across product categories of a given enterprise, 
a total distribution of cost of the items across the product categories of the given enterprise, 
a total distribution of the items across channels of the given enterprise, 
 total distribution of savings or discounts given to the given customer across the product categories, and
total time per dollar spent by the given customer during shopping trips of the given customer with the given enterprise.  
The particularly claimed elements of tabulations from transaction data include: 
a total number of visits of the given customer for the given interval of time, 
a total value of transactions of the given customer for the given interval of time, 
a total number of items purchased by the given customer for the given interval or time, 
a total number of returned items returned by the given customer for the given interval of time, 
a total number of service incidents that the given customer visited a service desk or a service terminal of the given enterprise, and 
time intervals between each of the visits by the given customer with the given enterprise.  
The rejection of the claims under 35 U.S.C. 102(a)(1)/(a)(2) is withdrawn.  An updated search of prior art does not reveal prior art alone or in combination that anticipates or renders obvious the claimed combination of features of the claims as amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 19 for example recites an abstract idea of processing customer transaction data and behavior to identify customers that may defect and indicate whether remediation efforts are likely to be successful and if so send a promotion to the customer.  The limitations that recite an abstract idea are indicated in bold below:

a processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium, the instructions representing an input modeler and a deviation- remediation manager; 
the input modeler is configured when executed by the at least one processor to cause the processor to: generate a sales pattern for a given customer from transaction data obtained for a given interval of time, generate tabulations from the transaction data, and provide as input to the deviation- remediation manager: a customer identifier for the given customer, the transaction data, the sales pattern, and the tabulations, 
wherein each sales pattern for the given interval of time is a data structure comprising: a total distribution of a quantity of items purchased by the given customer across product categories of a given enterprise, a total distribution of cost of the items across the product categories of the given enterprise, a total distribution of the items across channels of the given enterprise, a total distribution of savings or discounts given to the given customer across the product categories, and total time per dollar spent by the given customer during shopping trips of the given customer with the given enterprise, 
wherein the tabulations comprise: a total number of visits of the given customer for the given interval of time, a total value of transactions of the given customer for the given interval of time, a total number of items purchased by the given customer for the given interval or time, a total number of returned items returned by the given customer for the given interval of time, a total number of service incidents that the given customer visited a service desk or a service terminal of the given enterprise, and time intervals between each of the visits by the given customer with the given enterprise; and
the deviation-remediation manager is configured when executed from the at least one processor to cause the processor to: process a trained machine-learning algorithm with the input, receive as output from the trained machine-learning algorithm a customer classification as either a defector or Docket No. 19-037224a non-defector and receives as the output a remediation success value indicating whether remediation efforts are likely to be successful or unsuccessful with the customer when the customer classification is classified as the defector, and wherein the generate a report or send an alert when the customer classification is the defector and send a promotion to a customer device of the customer or a promotion system when the remediation success value is likely to be successful.

These limitations aimed at reducing customer churn (see Applicant’s specification at [0002] and [0003] – “…predict or estimate customer churn for purposes of making proactive attempts to mitigate customer churn rates”) by analyzing and predicting customer behavior (e.g., customer will be a “defector” or “non-defector”) and then sending a promotion if likely to be successful in retaining a potential “defector” customer fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because the limitations have similarities to the concepts in the sub-groupings of managing personal behavior or relationships or interactions between people (“people” such as between Applicant’s recited enterprise and customers) and similarities to the concepts of commercial or legal interactions including marketing or sales activities (such as Applicant’s sales transactions and remediation efforts).  Narrowing the claimed generated sales patterns and tabulations to include specific elements such as quantity of items purchased by a customer per product category and number of items returned by a customer only narrows the abstract idea to a more narrow abstract idea.  The performance of the claim limitations using a processing device processor does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision (see TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016) the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry.  In support, the court pointed to another decision, Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.  (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The combined additional elements of a processing device having at least one processor executing the set of instructions of the input modeler and deviation-remediation manager including the use of a data structure to store data and executing a trained machine-learning algorithm to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer device.  This is supported by Applicant’s specification at [0095] which indicates the processing device can be a server.  In the TLI Communications decision, the court pointed to another decision, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1371-72 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359), indicating that “[s]teps that do nothing more than spell out what is means to ‘apply it on a computer’ cannot confer patent-eligibility”.  Applicant’s claim 19 similarly sets forth a generic implementation of ‘apply it on a computer’.  Also, the fact that the generated sales pattern is a data structure only serves to convey that sales pattern data is stored by the computer which again conveys no more than use a computer at a high level of generality.  The customer device to 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the combined additional elements amount to no more than mere instructions to apply the exception using generic computer components.  This is supported by Applicant’s specification at [0095] which indicates the processing device can be a server.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Further, the limitations of the processing device processor configured to generate sales patterns and tabulations including specific elements such as quantity of items purchased by a customer per product category and number of items returned by a customer do not go beyond conveying a generic computer executing calculations which is functionality identified by the courts as well-understood, routine and conventional.  See MPEP 2106.05(d)(II) regarding ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.   Further, sending a promotion to a customer device is also well-understood, routine and conventional.  See MPEP 2106.05(d)(II) regarding i. Receiving or transmitting data over a network, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) e.g., using the Internet to gather data).  Based on the reasons presented, the claim is not patent eligible.  
The dependent claim 20 includes the limitations of the independent claim and therefore recites the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015) and MPEP 2106.05(d)(II) – buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).   
Claims 1-11 recite limitations similar to a portion of those recited in claim 19 namely claim 1 focuses on using already modeled behavior data (i.e., input) and outputting potential “defector” or “non-defector” classifications whereas claim 19 also focuses on generating the modeled behavior, tabulating transaction data, and sending a promotion to a potential “defector”.  The same ineligibility applies to claim 1 and its dependents for reasons explained above with regards to processing input and receiving output.

Allowable Subject Matter
Claims 12-18 are allowable if the objections noted above with respect to claim 12 for minor informalities are corrected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tiwari et al US 2020/0327449 A1 (training machine learning models with customer data, generating predictions of users that are likely to stop using a service provider, and recommending service packages likely to retain users as customers (Figs. 1B, 1F, 1L).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683